DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 01/27/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Spec, ¶. [0016]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:  the limitation “on the basis” should read as follow, based on.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 17-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7 and 21 recite one control that uses the rotor position derived on the basis of a neutral point potential of the first three-phase winding and a neutral point potential of the second three- phase winding, and another control that uses a rotor position not defined in the claims. Since the motor has one rotor with its position defined, as recited in the claim, on the basis of a neutral point potential of the first three-phase winding and a neutral point potential of the second three- phase winding, it is unclear if the other control uses the same rotor position or a different rotor position that is defined somehow. Consequently, the claims is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.
Examiner Notes
7.	Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 11-13 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 20170117834 A1).
So far as the claims are understood, 

a three-phase synchronous motor (motor 10 is SPMSM, ¶.[0029]) including a first three-phase winding (13a) and a second three-phase winding (13b); 
a first inverter (INV1) connected to the first three-phase winding (13a); 
a second inverter (INV2) connected to the second three-phase winding (13b); 
Fujii does not explicitly shows a first control device and second control device for controlling inverter 1 and inverter 2 respectively; however, Fig. 1 shows the control apparatus 40 is configured to generate drive signals to the first inverter and is configured to generate drive signals to the second inverter (¶. [0036]). It would be correct to say the control apparatus 40 has two control parts; one part functions as a first control devise configured to generate drive signals for the first inverter, and a second part functioning as second device to generate drive signal for the second inverter.  it would have been obvious to a person skilled in the art to consider control apparatus 40 as two parts, each of which is devoted to its associate inverter. Therefore, providing an easy and organized schematics for the device, wherein 
the first control device estimates the rotor position on the basis of a neutral point potential of the first three-phase winding and a neutral point potential of the second three- phase winding (¶. [0037]).  
	Re. claim 2, Fujii discloses wherein the second control device estimates the rotor position on the basis of a neutral point potential of the first three-phase winding and a neutral point potential of the second three- phase winding (¶. [0037]).  

Re. claim 5, Fujii discloses wherein the predetermined amount is 90 degrees (¶. [0066]- [0067]). 
Re. claim 6, Fujii discloses wherein the first control device and the second control device are configured by a single microcomputer (control apparatus 40 in Fig. 1), and the neutral point potential of the first three-phase winding and the neutral point potential of the second three-phase winding are incorporated into the microcomputer (Fig. 2 shows both neutral potential are processed by the control apparatus).  
Re. claim 7, Fujii discloses a control device (Fig. 1) for a three-phase synchronous motor  comprising: 
a three-phase synchronous motor (motor 10 is SPMSM, ¶.[0029]) including a first three-phase winding (13a) and a second three-phase winding (13b); 
a first inverter (INV1) connected to the first three-phase winding (13a); 
a second inverter (INV2) connected to the second three-phase winding (13b); 
Fujii does not explicitly shows a first control device and second control device for controlling inverter 1 and inverter 2 respectively; however, Fig. 1 shows the control apparatus 40 is configured to generate drive signals to the first inverter and is configured to generate drive signals to the second inverter. It would be correct to say the control apparatus 40 has two control parts; one part functions as a first control 
the first control device acquires information on a driving state of the second inverter, and estimates the rotor position on the basis of a neutral point potential of the first three- phase winding and the information (Fig. 2 shows acquiring information on a driving state of the second inverter “VM2” and estimates the rotor position “θ” on the basis of a neutral point potential of the first three- phase winding “VM1” and the information “VM2” ).  
Re. claim 8, Fujii discloses wherein the information is a voltage application state (VM2 in Fig. 2) to the second three-phase winding by the second inverter.  
Re. claim 11, Fujii discloses wherein the information is a gate signal in the second inverter (see second system SW command in Fig. 13).  
Re. claim 12, Fujii discloses wherein the first control device acquires the information by communicating with the second control device (Fig. 12).  
Re. claim 13, Fujii discloses wherein the information is a neutral point potential of the second three-phase winding (VM2).  
Re. claim 21, Fujii et al. (US 20170117834 A1)
Re. claim 21, Fujii discloses a control device (Fig. 1) for a three-phase synchronous motor  comprising: 

a first inverter (INV1) connected to the first three-phase winding (13a); 
a second inverter (INV2) connected to the second three-phase winding (13b); 
Fujii does not explicitly shows a first control device and second control device for controlling inverter 1 and inverter 2 respectively; however, Fig. 1 shows the control apparatus 40 is configured to generate drive signals to the first inverter and is configured to generate drive signals to the second inverter (¶. [0036]). It would be correct to say the control apparatus 40 has two control parts; one part functions as a first control devise configured to generate drive signals for the first inverter, and a second part functioning as second device to generate drive signal for the second inverter.  it would have been obvious to a person skilled in the art to consider control apparatus 40 as two parts, each of which is devoted to its associate inverter. Therefore, providing an easy and organized schematics for the device, wherein 
the first control device estimates the rotor position on the basis of a neutral point potential of the first three-phase winding and a neutral point potential of the second three- phase winding (¶. [0037]); 
a first microcomputer configuring the first control device; and a second microcomputer configuring the second control device (control apparatus 40 is CPU which can comprise two different processing unit), wherein 
a neutral point of the first three-phase winding and a neutral point of the second three- phase winding are electrically connected to the first microcomputer and the second microcomputer (Fig. 2 shows VM1 and VM2 are connected to CPU 40).  
9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 20170117834 A1) in view of Mikamo et al. (US 20140207335 A1).
 Re. claim 22, Fujii control system is designed to drive permanent magnet synchronous motor, however, it silence with regard to its application. Mikamo Fig. 1 shows a permanent magnet synchronous motor find its application in power steering device comprising: a steering wheel; a steering mechanism that steers a tire according to an operation of the steering wheel; a motor control device that generates a motor torque according to a rotation torque of the steering wheel; and a steering assist mechanism that transmits the motor torque to the steering mechanism. Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Fujii with the teaching of Mikamo to implement the control system of Fujii to drive power steering device for its advantage over other type of motors.
Allowable Subject Matter
10.	Claims  15-16 and 23 are allowed. Claims 3, 9-10, 14, 17-20, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846